    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 1 of 7 PageID #:703




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MAISHA IMANI HAMILTON,                                       )
                                                              )
                                            Plaintiff,        )    19 C 5590
                                                              )
                             vs.                              )    Judge Gary Feinerman
                                                              )
 JPMORGAN CHASE & CO.,                                        )
                                                              )
                                          Defendant.          )

                              MEMORANDUM OPINION AND ORDER

       Maisha Imani Hamilton brought this pro se suit under the diversity jurisdiction against

JPMorgan Chase & Co., alleging that she hit her head on the ledge of a teller window at a Chase

branch. Docs. 11, 23. Chase moved to dismiss, for judgment on the pleadings, and to strike

certain portions of the complaint. Doc. 29. In response, Hamilton moved for and received leave

to file an amended complaint. Docs. 31, 35-38. Chase then moved to dismiss the amended

complaint. Doc. 39. In response, Hamilton moved for and received leave to file a second

amended complaint. Docs. 42-43, 46, 48-51. In granting Hamilton leave the second time, the

court cautioned that “[a]ny further motions for leave to amend will be subject to close scrutiny

under Civil Rule 15(a)(2).” Doc. 43.

       The 439-paragraph second amended complaint asserts claims for strict product liability,

negligence, gross negligence, and willful and wanton conduct. Doc. 51. Chase moves under

Rule 12(b)(6) to dismiss the strict liability, gross negligence, and willful and wanton conduct

claims, and moves under Rule 12(f) to strike portions of the complaint. Doc. 52. Hamilton

sought and was granted an extension to file her response brief. Docs. 57, 59. On the date her

brief was due, Hamilton filed what she calls an “answer” that, rather than respond to Chase’s

legal arguments, purports to “re-plead her claims in order to state said claims in such a manner


                                                 1
    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 2 of 7 PageID #:704




that relief can be granted.” Doc. 65 at 1. Twelve days later, Hamilton moved for leave to file a

version of this “answer” as her third amended complaint. Doc. 68. Chase opposed Hamilton’s

motion, citing undue delay, prejudice, and futility. Doc. 69 at 3. Hamilton responded to Chase’s

opposition by filing another motion for leave to file the “answer” as her third amended

complaint. Doc. 74. In the following weeks, Hamilton twice more moved for leave to file a

third amended complaint, asserting that her delay was justified by her pro se status and health

problems, Doc. 76, and because Chase hacked her computer and email, which interfered with her

drafting the third amended complaint, Doc. 77.

       A.      Hamilton’s Motion for Leave to Amend

       Hamilton’s motions for leave to amend are denied. Rule 15(a)(2) provides that “court[s]

should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). That

said, district courts “have broad discretion to deny leave to amend where there is undue delay,

bad faith, dilatory motive, repeated failure to cure deficiencies, undue prejudice to the

defendant[], or where the amendment would be futile.” Right Field Rooftops, LLC v. Chi. Cubs

Baseball Club, LLC, 870 F.3d 682, 693 (7th Cir. 2017) (internal quotation marks omitted). A

plaintiff ordinarily should be given at least one opportunity to amend, see Pension Tr. Fund for

Operating Eng’rs v. Kohl’s Corp., 895 F.3d 933, 941 (7th Cir. 2018), but is not entitled to

additional opportunities if she failed to remedy defects apparent at the time of the prior

amendment or chose not to include information or claims known to her at that time, see

Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d 849, 855 (7th Cir. 2017) (affirming the district

court’s denial of leave to amend to add an ADA claim where the plaintiff “could have alleged the

ADA claim at the beginning of the suit” and “[t]he lengthy delay could not be justified by newly

discovered information”).




                                                 2
    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 3 of 7 PageID #:705




       Even bearing in mind her asserted health problems, Doc. 68 at 1; Doc. 76 at 1,

Hamilton’s delay in seeking leave to file a third amended complaint was undue. She has already

sought and received two opportunities to amend her complaint. Her prior amendments were

substantial, and she offers no reason why she could not have made in one of her two prior

amended complaints the changes she now seeks to make. Hamilton’s alleged computer problems

do not compel a different outcome, as those difficulties at most extended the time it took to draft

the third amended complaint and do not justify the need for a third amendment in the first place.

       Moreover, allowing Hamilton to amend yet again would cause prejudice. Chase has

already litigated multiple rounds of Rule 12(b)(6) and 12(f) motions, and granting Hamilton

leave to amend yet again would prejudice Chase by “forcing [it] to articulate [even more]

reasons for dismissal, and, at the same time providing [Hamilton] with the opportunity to correct

mistakes facially apparent since the first complaint after the defendant[] had shown [its] hand.”

Thompson v. Ill. Dep’t of Prof’l Reg., 300 F.3d 750, 759 (7th Cir. 2002). Permitting Hamilton to

amend again also would prejudice the court. See Perrian v. O’Grady, 958 F.2d 192, 195 (7th

Cir. 1992) (stating that long delays before seeking to amend a complaint can “burden … the

judicial system” and “defeat the public’s interest in speedy resolution of legal disputes,” and thus

could justify denial of leave to amend). That said, the court will construe Hamilton’s “answer,”

Doc. 65, and her proposed third amended complaint, Doc. 76-1; see Doc. 77 at 5, as responses to

Chase’s motion to dismiss.

       B.      Chase’s Motion to Dismiss

       In resolving Chase’s Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred


                                                 3
       Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 4 of 7 PageID #:706




to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Hamilton’s brief opposing dismissal, so long as those additional facts “are consistent

with the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Hamilton as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

         The Chase branch at 10 South Dearborn Street in Chicago has teller windows with

custom-made marble or granite ledges. Doc. 51 at ¶ 1. The ledges extend approximately six

inches from the windows, at the height of Hamilton’s torso. Ibid. Hamilton was at a teller

window at that Chase branch on August 17, 2017. Id. at ¶¶ 1, 31. She bent down to put

belongings into her backpack, which she had set on the floor, and when standing back up she hit

her head on the underside of the ledge. Id. at ¶¶ 31-32, 153-154. Hamilton experienced serious

pain at the part of her head where she previously had surgery. Id. at ¶¶ 154-155. Paramedics

examined Hamilton, but she declined to be taken to the hospital, as she had a civil case pending

in court that day. Id. at ¶¶ 163-165. She was unable to stand or walk independently for several

hours. Id. at ¶¶ 156-159, 168-170. Since her injury, Hamilton has experienced scalp pain,

headaches, and vision problems, for which she has sought medical treatment. Id. at ¶¶ 212-220,

304.

         The parties agree that Illinois law applies. Doc. 52 at 3; Doc. 65 at 1. Hamilton’s strict

liability claims are grounded in design defect and failure to warn. Doc. 65 at 1-2; Doc. 76-1 at 1-

2. Hamilton alleges that because the teller window stations are custom-made according to

Chase’s specifications, Chase is strictly liable for their defects because it “had a duty to




                                                   4
    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 5 of 7 PageID #:707




manufacture/custom-build a product that was not in an unreasonably dangerous condition” and to

“warn users of the teller windows of the dangers of its product.” Doc. 65 at 3, 13, 15; see Doc.

76-1 at 1, 4, 24, 28. Chase responds that because Hamilton alleges that it was merely a “user of

the teller ledge,” it cannot be held liable in strict liability. Doc. 52 at 4. Chase’s response elides

the crux of Hamilton’s claim, which is that Chase is not a mere user because it created the

ledge’s allegedly defective design. Doc. 65 at 2-3, 13; Doc. 76-1 at 4, 24. Hamilton’s strict

liability claims may therefore proceed.

       Chase also moves to dismiss the gross negligence and willful and wanton claims on the

ground that they are not standalone causes of action. Doc. 52 at 5-6. “Illinois does not recognize

gross negligence as an independent ground for recovery.” Merit Ins. Co. v. Colao, 603 F.2d 654,

659 (7th Cir. 1979) (citing Chi., R. I. & P. Ry. Co. v. Hamler, 74 N.E. 705 (Ill. 1905)). The court

therefore construes the gross negligence claim as an ordinary negligence claim. See FDIC v.

Crowe Horwath LLP, 2018 WL 1508485, at *6 n.9 (N.D. Ill. Mar. 27, 2018); Torrence v. U.S.

Bankr. Ct., N.D. Ill., 2017 WL 3593116, at *6 (N.D. Ill. Aug. 21, 2017). Similarly, “[n]o

separate and distinct tort exists for willful and wanton conduct. Rather, willful and wanton

conduct is regarded as an aggravated form of negligence.” Doe v. Coe, 135 N.E.3d 1, 20 (Ill.

2019) (citation omitted). Accordingly, the court construes the willful and wanton claim as an

aggravated negligence claim. See Christie v. Forecki, 404 F. Supp. 3d 1206, 1213 (N.D. Ill.

2019). Allowing Hamilton to proceed in this manner is important because she seeks punitive

damages, which can be awarded if Chase acted in a grossly negligent or willful and wanton

manner. See Saccameno v. U.S. Bank Nat’l Ass’n, 943 F.3d 1071, 1082 (7th Cir. 2019) (“Under

Illinois law, punitive damages may be awarded only if ‘the defendant’s tortious conduct evinces

a high degree of moral culpability, that is, when the tort is committed with fraud, actual malice,




                                                  5
    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 6 of 7 PageID #:708




deliberate violence or oppression, or when the defendant acts willfully, or with such gross

negligence as to indicate a wanton disregard of the rights of others.’”) (internal quotation marks

omitted) (quoting Slovinski v. Elliot, 927 N.E.2d 1221, 1225 (Ill. 2010)).

       C.      Chase’s Motion to Strike

       Chase moves to strike various portions of the operative complaint. Doc. 52 at 6-9.

Under Rule 12(f), a district court has the discretion to “strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f);

see Delta Consulting Grp., Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009).

“Allegations may be stricken as scandalous if the matter bears no possible relation to the

controversy or may cause the objecting party prejudice.” Talbot v. Robert Matthews Distrib.

Co., 961 F.2d 654, 664 (7th Cir. 1992).

       Arguing that “the gist of th[e] Complaint is that [Chase] bears responsibility for the teller

ledges used at the bank where [Hamilton] injured her head,” Chase moves to strike Paragraphs

50-135, which allege that Chase participated in a Medicare fraud scheme, Paragraphs 252-328,

which allege that Chase “somehow created a false report about [Hamilton’s] alleged [head

injury] with the Chicago Fire Department,” and Paragraphs 329-354, which allege that she

suffered a medical battery and other wrongs while being treated for her injuries. Doc. 52 at 8.

Hamilton’s “answer,” Doc. 65, and proposed third amended complaint, Doc. 76-1, omit

Paragraphs 50-135 and 329-354 of the operative complaint, thus implicitly acknowledging that

they should be stricken. Paragraphs 252-328 will not be stricken because Chase’s alleged false

report regarding Hamilton’s injury might conceivably bear on its liability.

       Chase next moves the court to combine Hamilton’s four negligence-based counts “into

one single Count based on Negligence.” Doc. 52 at 4-5. In so moving, Chase acknowledges that

combining those counts “will not limit the nature or extent of [Hamilton’s] requested relief, or


                                                  6
    Case: 1:19-cv-05590 Document #: 97 Filed: 08/10/20 Page 7 of 7 PageID #:709




the parties against whom [s]he may recover.” Id. at 4. At this stage, the way the operative

complaint separates negligence counts is immaterial. The court therefore denies Chase’s request

without prejudice to renewal at summary judgment or before trial.

       Finally, Chase moves to strike Hamilton’s prayer for punitive damages on the ground that

punitive damages cannot be awarded for ordinary negligence. Doc. 52 at 6-7. Because Hamilton

alleges that Chase’s tortious conduct rises to the level of gross negligence or willful and wanton

conduct, Doc. 65 at 5; Doc. 76-1 at 6—which, as noted, can support a punitive damage award,

see Saccameno, 943 F.3d at 1082—the prayer for punitive damages will not be stricken.

                                           Conclusion

       Hamilton’s motions for leave to amend are denied. Chase’s motion to dismiss is denied.

Chase’s motion to strike is granted as to Paragraphs 50-135 and 329-354 of the operative

complaint, and otherwise is denied.



August 10, 2020                                      ____________________________________
                                                           United States District Judge




                                                 7
